Case 3:21-cv-00175-MMH-MCR Document 7 Filed 02/24/21 Page 1 of 2 PageID 46




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


ERIC EUGENE FULLER,

                  Petitioner,


v.                                           Case No. 3:21-cv-175-MMH-MCR


SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
et al.,

                 Respondents.
____________________________________

            ORDER OF DISMISSAL WITHOUT PREJUDICE

      Petitioner Eric Fuller, an inmate of the Florida penal system, initiated

this action on January 26, 2021, when he filed a pro se Petition Under 28

U.S.C. § 2254 by a Person in Custody Pursuant to a State Court Judgment

(Petition; Doc. 1) in the United States District Court for the Northern District

of Florida. On February 22, 2021, the Northern District transferred the

Petition to this Court. See Doc. 4. In the Petition, Fuller challenges a state

court conviction arising from a Duval County criminal case, Case Number 16-

2013-CF-001305-AXXX-1. Upon review, Fuller has previously filed a habeas

petition in this Court, Case Number 3:21-cv-163-MMH-MCR, challenging the

same underlying state conviction, which is currently pending. In light of
Case 3:21-cv-00175-MMH-MCR Document 7 Filed 02/24/21 Page 2 of 2 PageID 47




Fuller’s earlier filed case, the Court finds the instant case is due to be

dismissed without prejudice to Fuller’s right to pursue his claims in Case

Number 3:21-cv-163-MMH-MCR.

        Accordingly, it is

        ORDERED AND ADJUDGED:

        1.    This case is hereby DISMISSED WITHOUT PREJUDICE.

        2.    The Clerk of Court shall enter judgment dismissing this case

without prejudice, terminating any pending motions, and closing the case.

        DONE AND ORDERED at Jacksonville, Florida, this 24th day of

February, 2021.




Jax-8

c: Eric Eugene Fuller #0-J53450




                                      2
